Citation Nr: 0820887	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for residuals of left 
distal fibula fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1954 to 
May 1958, and from March 1961 to June 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the RO in Phoenix, 
Arizona.  Jurisdiction over the veteran's claims folder was 
transferred, at the veteran's request, to the Fort Harrison, 
Montana RO in September 2005.

This matter was previously before the Board in February 2007, 
when the issue on appeal was remanded to the RO for 
additional development.  The matter is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The examiner at the veteran's most recent VA examination 
found essentially no limitation of motion in the veteran's 
left ankle.

2.  X-rays fail to show malunion of the tibia/fibula.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5262, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
February 2002, March 2004, and March 2007 and any defect 
concerning the timing of the notice requirement was harmless 
error.  Although the notice provided to the veteran was not 
given prior to the first adjudication of the claim, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the veteran's claim was 
readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

While the veteran may not have been provided with the 
specific diagnostic codes in a pre-decisional document, the 
veteran is not prejudiced by this.  As discussed below, the 
veteran's ankle is rated under a diagnostic code that 
distinguishes between "moderate" and "marked" limitation 
of motion of the ankle.  The veteran has written on several 
occasions, including a letter that was received dated in 
April 2004, indicating that the range of motion in his ankle 
was more limited.  As such, the veteran clearly understands 
that his rating is derived based on range of motion; and he 
is therefore not prejudiced by the adjudication of his claim.

Private and VA treatment records have been obtained; and the 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The veteran was also offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield,  21 Vet. App. 505 (2007).

The veteran is currently rated at 10 percent for residuals of 
left distal fibula fracture under 38 C.F.R. § 4.71a, DC 5271.  
Under this diagnostic code, a 10 percent rating is assigned 
when there is moderate limitation of motion of the ankle, 
while a 20 percent rating is assigned when there is marked 
limitation of motion of the ankle.  Normal range of motion of 
the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.

The veteran contends that the residuals of a left distal 
fibula fracture, stemming from a motorcycle accident in 1973, 
are more severe than they are currently rated.

At a VA examination in May 2002, the veteran indicated that 
he had noticed decreased range of motion in his ankle since 
the accident.  The examiner noted that the veteran's gait was 
normal, and he had 25 degrees of plantar flexion and "-10" 
degrees of dorsiflexion.  The veteran also had 15 degrees of 
supination and he had pronation from 0 to 5 degrees.  The 
veteran was assessed with decreased ankle motion.

A private treatment record from December 2004 displayed a 
checked box indicating that the veteran's extremities were 
non-tender with full range of motion; although there is no 
indication that ankle motion was actually measured as the 
veteran was being treated for a muscle spasm.

The veteran had another VA examination in July 2003 at which 
it was noted that the veteran did not have any problems with 
foot drop or tripping.  The examiner indicated that the 
veteran had some ankle pain.  With regard to range of motion 
testing, the examiner indicated that the veteran had plantar 
flexion to about 40 degrees and "dorsiflex ?10" (which the 
examiner indicated meant that on active range of motion the 
veteran did not get his ankle to a neutral 90 degrees of 
angulation when measured against his lower leg).  The veteran 
could supinate about 5 degrees and could pronate about 5 
degrees the veteran was unable to heel walk on the left and 
could only get up on his toes to a limited extent.  X-rays 
showed a healed fracture of the left tibia/fibula.

In June 2004, the veteran had another VA examination of his 
left ankle.  The veteran denied pain in his left ankle as the 
peroneal nerve had been cut.  However, the veteran did 
complain of stiffness and limitation of motion.  Range of 
motion testing showed 30 degrees of plantar flexion and 10 
degrees of dorsiflexion.  The veteran also had approximately 
5 degrees of inversion and eversion.  The ankle was stable to 
stress testing.  The veteran's gait was normal.

In January 2008 the veteran had another VA examination at 
which he complained of decreased motion in his left ankle.  
The veteran stated that he could not dorsiflex his left foot.  
He denied any ankle pain, and he did not report any weakness, 
stiffness, swelling, heat/redness, instability or giving way, 
locking, fatigability, or lack of endurance.  The veteran 
also denied receiving any treatment, and he denied having any 
flare-ups.  The veteran acknowledged that he was able to 
complete all of his activities of daily living such that he 
was able to live independently and he reported that his ankle 
caused moderate effect on his ability to function.  The 
examiner indicated that the veteran's ankle appeared normal.  
The examiner indicated that there was no pain in terms of 
facial expressions or grimace, no evidence of fatigue, 
weakness, or lack of endurance with repetitive motion.  There 
was also no objective evidence of painful motion, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, guarding of movement.  The veteran demonstrated 
dorsiflexion from 0 to 5 degrees, plantar flexion from 0 to 
45 degrees, inversion from 0 to 30 degrees.

The examiner indicated that a review of x-rays showed that 
the tibia/fibula were united and healed and in good position 
with only a few degrees of non-alignment.  There was no non-
union or malunion and the lateral views of the tibia/fibula 
were perfectly aligned.  The examiner opined that the veteran 
had no limitation of motion in his ankle, no subjective or 
objective evidence of pain, and no objective weakened 
movement or excess fatigability.  The examiner specifically 
found no evidence of a "steppage" gait, and noted that the 
veteran had no scuffing marks on the tip of his left shoe.

In February 2008, the veteran's private doctor, Dr. Dube, 
wrote a letter indicating that the veteran had been stumbling 
because he has been catching his toe on the left, and Dr. 
Dube indicated that the veteran has a history of foot drop on 
the left.  Dr. Dube indicated that he could only dorsiflex 
the veteran to a few degrees beyond neutral.  

The veteran also wrote a letter in March 2008 indicating that 
he had trouble with stumbling and occasionally falling.  The 
veteran stated that he had difficulty raising his foot above 
the horizontal, and he indicated that it seemed to drop if he 
was not paying attention to it.  However, the veteran also 
complained considerably in the letter about knee instability 
which has not been service-connected.

Throughout the course of his appeal the veteran has 
demonstrated some limitation of motion in his ankle.  
However, the evidence fails to show that the veteran has 
marked limitation of motion in his left ankle.  The veteran 
has not received treatment for the ankle (aside from the 
numerous VA examinations); and at his most recent VA 
examination the examiner specifically opined that the veteran 
had no limitation of motion in his left ankle.  Even when 
some limitation of motion was shown at earlier examinations, 
the veteran was still noted to have a normal gait and the 
veteran has consistently been able to complete his activities 
of daily living.

It is noted that unlike some orthopedic diagnostic codes, 
which rate disabilities based on a specific degree of motion 
attainable as shown by a goniometer, rating limitation of 
motion of an ankle is based more on an interpretation of how 
the loss of motion impacts the veteran, as the rating code 
uses the words "moderate" and "marked" in place of a 
specific degree of motion.  In this case the examiner, after 
measuring the range of motion of the veteran's left ankle and 
noting some decrease in motion, indicated that essentially 
the veteran did not have any limitation of motion in his 
ankle.  

The medical evidence does show some limitation of motion, but 
the veteran has not had any problem completing his activities 
of daily living.  While the veteran had some trouble walking 
long distances or standing for long periods of time, this 
limitation was attributed to his service-connected back 
disability and not to his left ankle.  

While the veteran has voiced complaints about problems with 
foot drop it is noted that he is service-connected for a deep 
peroneal nerve damage that is related to his fractured 
tibia/fibula.  Additionally, many of his complaints that were 
related in his April 2004 letter involve problems with his 
left knee which is not service-connected.

As such, the evidence fails to show marked limitation of 
motion of the left ankle.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  
However, in this case the VA examination provided to 
specifically evaluate whether the veteran had any functional 
loss in his left ankle found no pain in terms of facial 
expressions or grimaces, and no evidence of fatigue, 
weakness, or lack of endurance with repetitive motion.  There 
was also no objective evidence of painful motion, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, guarding of movement.  

As such, a rating in excess of 10 percent is not available 
for the left ankle based on limitation of motion of the 
ankle.

A rating in excess of 10 percent can also be provided based 
on impairment of the tibia/fibula under 38 C.F.R. § 4.71a, DC 
5262, which mandates the assignment of a 20 percent rating 
when there is malunion of the tibia/fibula with moderate knee 
or ankle disability.  The Board has considered this rating 
code as well.  However, at the veteran's most recent 
examination the examiner indicated that x-rays failed to show 
either non-union or malunion of the tibia/fibula.  As no 
malunion was shown, this rating criteria is not applicable.  

Therefore, the criteria for a rating in excess of 10 percent 
have not been met with regard to the veteran's left ankle and 
the veteran's claim is therefore denied.



ORDER

A rating in excess of 10 percent for residuals of left distal 
fibula fracture is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


